


Exhibit 10-O-11


Performance-Based Restricted Stock Unit Award Metrics for 2015


On February 11, 2015, the Compensation Committee of the Board of Directors of
the Company approved the specific performance goals and business criteria to be
used for purposes of determining any future performance-based restricted stock
unit final awards for the 2015 performance-year for participants, including
executive officers, under the Company’s shareholder-approved 2008 Long-Term
Incentive Plan (filed as Exhibit 10.1 to the Company’s Quarterly Report on Form
10-Q for the quarter ended June 30, 2008).


The performance-based restricted stock unit grant is a target opportunity;
however, participants will have the opportunity to earn a maximum of up to 200%
of the target. The performance-based restricted stock unit grant has a
three-year performance period (2015-2017), after which the Compensation
Committee will determine the final award based on corporate
performance-to-objectives. The maximum performance level that can be achieved
for any single metric for the 2015 Performance Unit grants is 200%. 75% of the
final award will be based on financial metrics and 25% will be based on relative
Total Shareholder Return of Ford’s common stock compared to a peer group of
companies over the three-year performance period. The metrics and weightings are
summarized below:


Financial Metrics - 75%
 
Metrics 
Automotive Revenue
Automotive Operating Margin*
Ford Credit Profit Before Tax
Automotive Operating-Related Cash Flow*
Weighting
25%
40%
10%
25%
100%
 
 

 
 
Total Shareholder Return - 25%
 
Metric 
Total Shareholder Return (TSR)
Weighting
100%

 


* Excludes special items






